Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 1 of 71 PageID: 1




HINSON SNIPES, LLP
Princeton Forrestal Village
116 Village Blvd, Suite 307
Princeton, New Jersey 08540
By: Tracey C. Hinson, Esquire | NJ Attorney ID#: 034542002
Telephone: (609)452-7333 | Fax: (609)452-7332
Attorney for Plaintiffs

                 UNITED STATES DISTRICT COURT
                    DISTRICT OF NEW JERSEY

ELIZABETH McNAIR, Administrator
Ad Prosequendum of the ESTATE OF
DARRELL   SMITH,  and  ELIZABETH
McNAIR, Individually,
                                                CIVIL ACTION NO.

           Plaintiffs,
v.
STATE OF NEW JERSEY, DEPARTMENT OF
CORRECTIONS, COMMISSIONER MARCUS
O. HICKS, in his official and
individual      capacity,     ADULT
DIAGNOSTIC & TREATMENT CENTER,
NEW JERSEY, DEPARTMENT OF HEALTH
                                    COMPLAINT, DEMAND FOR TRIAL BY
and   HUMAN    SERVICES,    CHARICE
                                    JURY, DESIGNATION OF TRIAL
POWELL, in her official and ATTORNEY
individual    capacity,    GIUSEPPE
MANDARA, in his official and
individual capacity, HENRY ACEBO,
in his official and individual
capacity, OFFICER JAGDAT PERSAD,
in his official and individual
capacity,     OFFICER     MARZETTIE
SHAMBERGER, in his official and
individual capacity, SGT. FREDDIE
RODRIGUEZ, in his official and
individual capacity, OFFICER JOSE
VALENTIN, in his official and
individual     capacity,    OFFICER
DAMION GILBERT, in his official
and individual capacity, OFFICER
TIMOTHY FOSTER, in his official
and individual capacity, Officer
BENNY PEREZ, in his official and
individual capacity, SGT. TIMMIE
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 2 of 71 PageID: 2



ORANGE, in his official and
individual capacity, SGT. PHILIP
RILEY, in his official and individual
capacity, LT. ANTONIO COSTEIRO, in
his    official     and    individual
capacity, LT. FRANCISCO ESTRADA,
in his official and individual
capacity, JOHN DOE 1-20 and JANE
DOES 1-20 (fictitious names) in their
official and individual capacities,
and   XYZ   UNIVERSITY   CORRECTIONAL
HEALTHCARE & ABC UNIVERSITY 1-10
(fictitious names),


           Defendants.




                         PRELIMINARY STATEMENT

      This case involves the August 2019 tragic and avoidable

killing of decedent Darrell Smith, who was beaten to death by

New Jersey Department of Corrections Officers. On two separate

occasions, several Correctional Officers repeatedly attacked Mr.

Smith in a gang-style assault. Over the course of several days,

Mr. Smith was tortured, beaten, kicked, punched, stomped, placed

in an illegal chokehold, slammed to the ground, and had his head

slammed into a glass door. He was then denied prompt and critical

medical care that could have saved his life. As a result of the

brutal, unprovoked beatings and the deliberate indifference to

his   serious   medical   needs,   Mr.   Smith    sustained   an   acute,

traumatic, and catastrophic brain injury which caused his tragic

and untimely death on August 28, 2019.
                                    2
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 3 of 71 PageID: 3




       The precipitating event giving rise to the August 23rd through

August 26th, 2019 brutal beatings and abuse that killed Mr. Smith,

was a verbal exchange between Mr. Smith and Correction Officers

Charice Powell and Guiseppe Mandara who repeatedly called Mr.

Smith derogatory names such as a “piece of shit” and a “faggot.”

The abuse took a macabre turn when Correctional staff illegally

shut Mr. Smith in a temporary close custody/solitary confinement

unit   for   four   days   as   a   rogue   punishment,   leaving   him   to

decompensate without medical treatment for his serious and severe

injuries. During that four-day time, Mr. Smith was denied access

to the medication, water, and medical care that he needed to

survive as Correctional Officers and medical staff conspired to

conceal the beating and his medical condition.

       By the second and/or third day following the brutal attacks

on Mr. Smith and his illegal confinement to TCC/Constant Watch

confinement, it was clear Mr. Smith had suffered catastrophic

injuries because of the attacks. Medical records indicate Mr.

Smith could no longer speak or respond to verbal commands or

tactile stimuli and grown so weak he could not stand. On August

24th and/or 25th 2019, Correctional Officers and medical personnel

found Mr. Smith unresponsive and propped against a wall, unable

to voluntarily move his body or to hold his head up. Correctional


                                      3
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 4 of 71 PageID: 4



Officers and medical personnel did nothing to assist. Instead

Correctional Officers and medical personnel shook him violently,

attempted to lift his arm up which just flopped back to his side,

and snatched his shoes off his feet, before leaving him helpless

slouched against the wall.

       For four days, until EMS was finally called, and Mr. Smith

was transferred to the hospital, correction and medical staff

walked by and entered the locked cell without helping him and

ignored his obvious and fatally deteriorating state until it was

too late. Although medical personnel visited Mr. Smith solitary

confinement cell, not a single nurse, doctor or other medical

provider provided him with medical care or transferred him to the

hospital despite his obvious catatonic state. The number of times

correctional staff, medical personal and other staff observed Mr.

Smith while he was in dire circumstances during these four days—

doing nothing to assist or aid him—shocks the conscience.

       As Mr. Smith’s body further deteriorated, he defecated and

vomited on himself. Hour after hour, throughout the mornings,

afternoons, and evenings of August 24th, 25th and 26th, correction

officers, medical staff and others entered Mr. Smith’s solitary

confinement cell to see him lying helplessly on the floor with his

head   covered   with   a   blanket,   lethargic,   unresponsive,   stiff,




                                       4
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 5 of 71 PageID: 5



filthy, naked, and suffering. Still, no one provided medical care

or transported Mr. Smith to the hospital to relieve his suffering.

        Rather than providing the emergency assistance Mr. Smith

desperately needed, correction officers and medical staff who

could have saved his life again failed to act, initially unwilling

even to touch Mr. Smith body, which was covered with feces and

vomit. Instead of making the obviously necessary interventions,

multiple    staff   members   inexplicably   watched   this   man   suffer,

fanned, and covered their noses because of the stench, then walked

away.

     Rather than provide the critical care required, Correctional

Officers and medical staff, who knew MR. SMITH could not survive

without medical treatment, essentially stood by and watched as he

languished, deteriorated, and ultimately died six days after he

was brutally attacked by correction officers. Finally, on August

26, 2019, as evening approached, EMS was summoned, and Mr. Smith

was eventually transported to JFK Medical Center where he arrived

unresponsive. By that time, nothing could be done to save his life.

He was placed on life support and was declared brain dead. Mr.

Smith was ultimately pronounced dead on August 28, 2019.

     Mr. Smith’s estate brings this action under 42 U.S.C. § 1983,

42 U.S.C. § 1985, 42 U.S.C. § 1988, the Fourth, Eighth, and

Fourteenth    Amendments   to   United   States   Constitution,     The   New


                                    5
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 6 of 71 PageID: 6



Jersey Constitution, the New Jersey Civil Rights Act, N.J.S.A. §§

10:6-1 to 2, and under state and common law and other statutory

rights, specifically for the violation of Mr. Smith’s rights,

privileges and immunities as guaranteed by the Constitutions of

the United States and the New Jersey, among other common law and

statutory rights. Claims on behalf of Mr. Smith’s estate are also

brought pursuant to N.J.S.A. § 59:8-1, et seq. Mr. Smith’s Estate

seeks to vindicate his right to be free from the unlawful use of

excessive force, unlawful seizure, detention, and conspiracy to

violate his civil rights under the United States and New Jersey

State Constitution, and other common law and statutory rights.



                              THE PARTIES

     1.   Decedent Darrell Smith (” Mr. Smith”), was an African

American male and citizen of the United States, who was violently

attacked and beaten to death by correction officers employed by

the New Jersey Department of Corrections, who were assigned to the

Adult Diagnostic and Treatment Center.

     2.   At the time of the August 2019 brutal physical attacks

that led to his tragic and untimely death, Mr. Smith was a resident

under the custody, care, and control of the New Jersey Department

of Corrections.

     3.   Plaintiff Elizabeth McNair (“Ms. McNair”), is the sister

of Mr. Smith. She was appointed as Administrator Ad Prosequendum
                                    6
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 7 of 71 PageID: 7



and Limited Administrator of his estate on December 10, 2019.

     4.   Defendant State of New Jersey, Department of Corrections

(“NJDOC”), is a public entity that maintains an annual budget of

roughly $1 billion; approximately 8,000 employees; 13 correctional

institutions; and nearly 23,000 state-sentenced offenders housed

in prisons, county jails and community halfway houses.

     5.   The NJDOC controls and operates the Special Treatment

Unit at the Adult Diagnostic and Treatment Center (“ADTC”), located

at 8 Production Way, in Avenel, New Jersey. NJDOC is responsible

for the day-to-day operations and supervision of ADTC, promulgates

and implements policies with respect to the inmates’ safety, and

is responsible for protecting the rights of inmates placed under

the Department’s custody and supervision.

     6.   The NJDOC has a constitutional duty, under the Eighth

Amendment, to provide adequate medical treatment to those in its

custody. This is a non-delegable duty.

     7.   The NJDOC, along with its Acting Commissioner, is the

ultimate policymaking authority for the policies and procedures

officially adopted and implemented by the employees of NJDOC,

including the officers named in the Complaint. NJDOC is a public

entity amenable to suit under New Jersey law.

     8.   Defendant    Marcus   O.   Hicks   (“Hicks”),   at   all   times

alleged herein, was and remains the chief executive officer of the


                                     7
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 8 of 71 PageID: 8



NJDOC and acted in the capacity of agent, servant, and employee of

the State, within the scope of his employment as such, and under

color of state law.

     9.     As Commissioner of the NJDOC, Hicks is responsible for

the policy, practice, supervision, implementation, and conduct of

all NJDOC matters and is responsible for the training, supervision,

and conduct of all NJDOC personnel, including the individual

Defendants named herein. He is sued in his individual and official

capacity.

     10.    Defendant ADTC is operated jointly by the NJDOC and the

New Jersey Department of Health and Human Services (“NJDHHS”). Its

objective   is    to   provide   treatment,    education,      and    vocational

studies to residents at its facility, with the possibility of

reintegrating them into society at some point.

     11.    The   ADTC,    through     the   NJDOC   and     the   NJDHHS,    was

responsible for the supervision, training, and retention of the

individually named Defendants and others.

     12.    Defendant NJDHHS, is a State agency responsible for the

provision   and    supervision    of   medical   and    mental     health    care

services    treatment     to   prisoners     confined   in    State    prisons,

including the ADTC. Defendant NJDHS was responsible for policy

making and the hiring, supervision, training, and retention of the

individually named John Doe Defendants and others.


                                        8
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 9 of 71 PageID: 9




     13.   Defendants NJDOC, ADTC, and the NJDHS, through their

senior officials, promulgate and implement policies, including

those with respect to the provision of medical and mental health

care, and access to medical and mental health and other program

services mandated by federal and state law.

     14.   At all times alleged herein, Defendant Charice Powell

(“Powell”), was a Correctional Officer employed by the NJDOC and

assigned to the ADTC between August 23, 2019 and August 26, 2019.

She is sued in her individual and official capacity.

     15.   At all times alleged herein, Defendant Giuseppe Mandara

(“Mandara”), was a Correctional Officer employed by the NJDOC and

assigned to the ADTC between August 23, 2019 and August 26, 2019.

He is sued in his individual and official capacity.

     16.   At   all   times   alleged    herein,   Defendant   Henry   Acebo

(“Acebo”), was a Correctional Officer employed by the NJDOC and

assigned to the ADTC between August 23, 2019 and August 26, 2019.

He is sued in his individual and official capacity.

     17.   At all times alleged herein, Defendant Jagdat Persaud

(“Persaud”), was a Correctional Officer employed by the NJDOC and

assigned to the ADTC between August 23, 2019 and August 26, 2019.

He is sued in his individual and official capacity.

     18.   At   all   times    alleged    herein,    Defendant   Marzettie


                                    9
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 10 of 71 PageID: 10



Shamberger (“Shamberger”), was a Correctional Officer employed by

the NJDOC and assigned to the ADTC between August 23, 2019 and

August   26,     2019.   He   is    sued     in   his   individual    and   official

capacity.

     19.    At all times alleged herein, Defendant Sgt. Freddie

Rodriguez (“Rodriguez”), was a Sergeant employed by the NJDOC and

assigned to the ADTC between August 23, 2019 and August 26, 2019.

He is sued in his individual and official capacity.

     20.    At all times alleged herein, Defendant Jose Valentin

(“Valentin”), was a Correctional Officer employed by the NJDOC and

assigned to the ADTC between August 23, 2019 and August 26, 2019.

He is sued in his individual and official capacity.

     21.    At all times alleged herein, Defendant Damian Gilbert

(“Gilbert”), was a Correctional Officer employed by the NJDOC and

assigned to the ADTC between August 23, 2019 and August 26, 2019.

He is sued in his individual and official capacity.

     22.    At all times alleged herein, Defendant Timothy Foster

(“Foster”), was a Correctional Officer employed by the NJDOC and

assigned to the ADTC between August 23, 2019 and August 26, 2019.

He is sued in his individual and official capacity.

     22.    At    all    times     alleged      herein,   Defendant    Benny   Perez

(“Perez”), was a Correctional Officer employed by the NJDOC and




                                           10
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 11 of 71 PageID: 11



assigned to the ADTC between August 23, 2019 and August 26, 2019.

He is sued in his individual and official capacity.

     23.   At   all   times   alleged     herein,   Defendant    Sgt.    Timmie

Orange (“Orange”),     was    a   Sergeant   employed     by   the   NJDOC   and

assigned to the ADTC between August 23, 2019 and August 26, 2019.

He is sued in his individual and official capacity.

     24.   At all times alleged herein, Defendant Sgt. Philip Riley

(“Riley”), was a Sergeant employed by the NJDOC and assigned to

the ADTC between August 23, 2019 and August 26, 2019. He is sued

in his individual and official capacity.

     25.   At   all   times   alleged     herein,   Defendant    Lt.    Antonio

Costeiro (“Costeiro”), was a Lieutenant employed by the NJDOC and

assigned to the ADTC between August 23, 2019 and August 26, 2019.

He is sued in his individual and official capacity.

     26.   At all times alleged herein, Defendant Lt. Francisco

Estrada (“Estrada”), was a Lieutenant employed by the NJDOC and

assigned to the ADTC between August 23, 2019 and August 26, 2019.

He is sued in his individual and official capacity.

     27.   At   all   times   relevant,      Defendants    Powell,     Mandara,

Acebo,   Persad,   Shamberger,     Sgt.   Rodriquez,    Valentin,      Gilbert,

Foster, and Perez, were the correctional officers (“Assaulting

Officers”), who physically attacked, assaulted, battered, used

unlawful and excessive force, and committed the complained of


                                     11
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 12 of 71 PageID: 12



violations      against    Mr.    Smith,    and    who   supervised,       conspired,

planned, observed, lied, falsified documents, coerced witnesses,

tampered with, withheld or destroyed evidence, gained knowledge of

and/or failed to intervene to prevent the horrific and brutal

physical assaults and unlawful use of excessive force against Mr.

Smith.

     28.       At all times relevant, Sgt. Rodriquez, Sgt. Orange, Sgt.

Riley, Lt. Costeiro, and Lt. Estrada, were the supervising officers

of   Defendants      Powell,       Mandara,       Acebo,     Persad,     Shamberger,

Valentin, Gilbert, Foster, and Perez, who failed to supervise,

conspired, planned, observed, lied, falsified documents, coerced

witnesses, tampered with, withheld or destroyed evidence, gained

knowledge of and/or failed to intervene to prevent the horrific

and brutal physical assaults and unlawful use of excessive force

against Mr. Smith.

     29.       At all times herein, John Does 1-20 (fictitious names

whose    identities       are     presently       unknown)     were      Correctional

Officers, Sergeants, Lieutenants, Supervisors, Wardens, Chiefs,

Commissioners,       Directors,         Majors,    Captains,       and     any   other

Individuals, who were acting in the capacity of agents, servants,

and employees of representatives or agents of Defendants NJDOC,

ADTC,    and    NJDHS,    who    were   acting    within     the   scope    of   their

employment, and whose actions assisted and/or contributed to the


                                           12
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 13 of 71 PageID: 13



unlawful, unconstitutional and tortious conduct that result in the

beating death of Mr. Smith.

     30.    At all times alleged herein, Defendant ABC University

(“ABC”), through its agency XYZ Correctional Health Care (“XYZ

CHC”) (names being fictitious), was an entity that contracted with

the NJDOC and/or the NJDHHS to provide medical and mental health

services to prisoners in State correctional facilities, including

the ADTC.

     31.    At all times alleged herein, Defendants Jane Does 1-20

(fictitious names whose identities are presently unknown), were

medical directors, physicians, physician assistants, nurses, nurse

administrator(s), nurse practitioners, nurse’s assistants, social

workers, health service directors, and mental health clinicians,

who were acting in the capacity of agents, servants, and employees

of representatives or agents of Defendants NJDOC, ADTC, NJDHHS,

ABC, and/or      CHC.   They   were   responsible    for   the   provision   of

appropriate medical and mental health care to patients at the ADTC,

including Mr. Smith. They are sued their individual and official

capacity.

     32.    At    all    times    relevant,    the     individually     named

Defendants, acted under the color of state law, in the course and

scope of their duties, and incident to the pursuit of their duties

as officers, employees, and agents of Defendants NJDOC, ADTC,


                                       13
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 14 of 71 PageID: 14



NJDHHS, ABC, and/or CHC, in engaging in the conduct described

herein.

     33.    The individually named Correctional Officers who were

involved in the abuse and beating death of Mr. Smith and the

violation    of     his    constitutional       rights      are    referred   to

collectively      herein   as   the    “Assaulting   Officers”     or   “Officer

Defendants.”

     34.    The    individually       named   Supervisors    are   collectively

referred to as the “Supervising Defendants.”

     35.    This Complaint alleges that Defendants, by virtue of

their wrongful conduct, are liable to Plaintiffs jointly and

severally for actual damages, attorney fees, and punitive damages

as the Court sees fit.


                                Jurisdiction & Venue

     This action arises under the Fourth, Eighth, and Fourteenth

Amendments to the United States Constitution, 42 U.S.C. § 1983, §

1985, §1988, the New Jersey State Constitution, the New Jersey

Civil Rights Act, N.J.S.A. §§ 10:6-1 et seq., as well as the New

Jersey Torts Claim Act, N.J.S.A. 59:1-1, et seq., and common law.

     This Court has original jurisdiction of this civil action

pursuant to 28 U.S.C. §§ 1331 and 1343, as one or more causes of

action arise under the Constitution, laws, or treaties of the

United States, and the amount in controversy exceeds $75,000.
                                        14
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 15 of 71 PageID: 15



Furthermore, this Court also has supplemental jurisdiction over

the state law claims pursuant to 28 U.S.C. § 1367.

                                      VENUE

      Venue is proper in this District pursuant to 28 U.S.C. §

1391(b) as the acts complained of occurred in this district or is

the district in which the parties reside.



                               Factual Allegations


      The Beatings, Torture and Homicide of Mr. Mr. Smith


      1.   On August 23, 2019, at approximately 7:05 to 7:20 a.m.,

the   Assaulting     Officers,     Powell,    Mandara,     Acebo,   Persad,

Shamberger, Sgt. Rodriquez, Valentin, Gilbert, Foster, Perez, and

John Does 1-20, participated in an unlawful, unprovoked, brutal,

and deadly gang-like beating of Mr. Smith.

      2.   The    Assaulting     Officers     repeatedly    beat,   kicked,

punched, stomped, placed Mr. Smith in an illegal chokehold, slammed

him to the ground, and slammed his head into a glass door.

      3.   As a result of the brutal, unprovoked beatings and the

deliberate indifference to his serious medical needs, Mr. Smith

sustained an acute, traumatic, and catastrophic brain injury which

caused his tragic and untimely death on August 28, 2019.




                                     15
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 16 of 71 PageID: 16



     4.     The precipitating event giving rise to the horrific

beating death of Mr. Smith was a verbal exchange between Mr. Smith

and Defendants Powell and Mandara on August 23, 2019, during which

Powell    and   Mandara   repeatedly      hurled   insults   at   Mr.   Smith,

threatened him with bodily harm, and called him derogatory names

such as a “piece of shit” and a “faggot.”

     5.     This unavoidable tragedy occurred during the morning

meal when Powell and Mandara accused Mr. Smith, who worked in the

kitchen at ADTC, of stealing left-over breakfast food items,

specifically peanut butter, and bananas. Mr. Smith, a young and

healthy 50-year-old man, was attacked and beaten to death by

correctional officers over left-over peanut butter and bananas.

     6.     According     to   multiple     eyewitnesses,    after      serving

breakfast to the residents, Mr. Smith asked a resident to bring

some left-over peanut butter and bananas to his room on the West

Unit while he continued to clean the kitchen area.

     7.     Powell observed the resident bringing the tray to Mr.

Smith’s room and yelled to him: “Stop. Don’t put that in there,

bring it down here.” After directing the resident to place the

tray on her desk, Powell entered Mr. Smith’s room and removed food

items which she distributed to residents.

     8.     Shortly thereafter, Mr. Smith left the breakfast area to

return the food cart to kitchen. According to witnesses, as he


                                     16
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 17 of 71 PageID: 17



walked past Powell’s desk, he stopped and attempted to retrieve

the food trays from Powell’s desk to place in the food cart to

return them to the kitchen.

     9.     Unprovoked, Powell loudly yelled "Get away from my desk.

Get away from the desk. Get the f... k away from my desk."

     10.    Powell continued to verbally assault Mr. Smith, calling

him a “thief” and a "f....t," which she repeated, apparently in

response to a comment from Mr. Smith, by stating, "You like little

boys right? So, you a f....t!"

     11.    Several    witnesses    report   seeing,   and   hearing   Powell

verbally abuse and use abusive language towards Mr. Smith on

multiple prior occasions, calling him a "homo,” “homosexual ass,”

“f....t,” and “.... rapist."

     12.    These witnesses state it was clear Powell hated Mr. Smith

and long “had it in for him.” Prior to his beating death, Mr. Smith

told a group therapist at ADTC that Powell had threatened his life.

     13.    According to witnesses, Powell exhibits a deep lack of

respect for residents and frequently tells them to: "Write it up

I   don't   give   a   f...   k,"    when    they   complained   about    her

mistreatment.

     14.    Upon information and belief, Powell has been “written

up” multiple times because of the hatefulness, verbal abusive

language, and lack of respect she exhibits toward residents.


                                      17
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 18 of 71 PageID: 18



      15.     In fact, it appears Mr. Smith horrific beating death had

no   impact    on   Powell    and   did   not        change   her   behavior   toward

residents. Residents reported she bragged about Mr. Smith’s death.

      16.     Powell was reassigned immediately following the beating

death of Mr. Smith. She was recently returned to the same unit but

was removed or transferred in less than an hour after residents

reported      her   abusive   behavior         and    expressed     that   they   felt

threatened, feared retaliation for speaking out about Mr. Smith’s

death, and feared for their lives.

      17.     In response to Powell’s verbally abusive and derogatory

comments, Mr. Smith apparently muttered under his breath and

continued to the kitchen with the food cart. After returning the

food cart to the kitchen, Mr. Smith began to walk back to the West

Unit. As he walked past Powell and Mandara’s desk, he allegedly

stated words to the effect, "You can't go into my room and just

take stuff out of my room."

      18.     Eyewitnesses report Mandara became enraged, left his

desk, walked toward Mr. Smith, and repeatedly yelled, "So what

you're a thief. You’re a f..... g thief, a f..... g thief."

      19.     Upon information and belief, Mr. Smith responded to

Mandara by stating that since breakfast was over, he could not be

stealing.




                                          18
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 19 of 71 PageID: 19



        20.   As Mr. Smith continued toward the entrance door to the

West Unit, Mandara followed closely behind him, repeatedly yelling

the vilest insults and threats at Mr. Smith, including “you’re a

motherfucking homo.” “You dumb ass bitch.” “You’re a piece of

shit.” “Your “mother is a piece of shit.” “What are you gonna do,”

and "I'll f... k you up."

        21.   Witnesses report that Mr. Smith, who is extremely soft

spoken, said words to the effect, "I don't disrespect you at all

I don't speak to you,” to Mandara and continued walking toward the

exit for the West Unit, in an effort to get out of harm’s way.

        22.   Mandara became increasingly enraged. He ran back to his

desk, removed his utility belt, threw it on the chair in front of

his desk, and pursued Mr. Smith the approximately 15-20 feet from

his desk to the West Unit entrance door, shouting “what you gonna

do you piece of shit. You're a piece of shit." “Come on I will

fuck you up.” I'll f... k you up, you piece of shit." 1

       23.    Multiple witnesses saw Mandara tackled and pushed Mr.

Smith into the hallway between the inner and outer door to the

West unit, pressing Mr. Smith against the wall, and slamming his



1    According to witnesses, this was not the first time Correction
    Officers, including Powell and Mandara, threatened residents on
    the West Unit with physical violence.




                                    19
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 20 of 71 PageID: 20



head into the thick glass of the door, before tackling him to the

ground. As Mr. Smith laid prone on the ground, Mandara continued

to pummel him, repeatedly punching him in his back, head, and ribs,

as he screamed, "I'll f..k you up you asshole" and "I'll beat the

shit out of you.”

      24.    According to witnesses, at that point, Powell sounded an

alarm, "Code 33 west officer involved,” which requires correction

officers to arm themselves with riot helmets, shields, and batons

to quell a disturbance. She then yelled, "Lock in! Everyone, lock

the f... k in now!"

      25.    After the code was called, several Officers, including,

but   not   limited    to,    Powell,    Acebo,   Persad,   Shamberger,     Sgt.

Rodriquez, Valentin, Gilbert, Foster, Perez, and John Does 1-20,

arrived and immediately joined in the brutal physical attack on

Mr. Smith such that they placed him in an illegal chokehold,

grasped, manhandled, shoved, and dragged Mr. Smith, and body

slammed him to the ground. The Assaulting Officers repeatedly

stomped, punched, and kicked Mr. Smith in his back, head, face,

legs, ribs, and sides, as he lay prone and helpless on the ground.

      26.   In an attempt to coverup and shield their actions from

residents and from being caught on camera, the Assaulting Officers,

including,    but     not    limited    to,   Mandara,   Acebo,   Persad,   and




                                         20
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 21 of 71 PageID: 21



Shamberger, dragged Mr. Smith to an area behind a pole which was

a blind spot for cameras.

     27.    Upon    information    and    belief,    Mandara,   Powell,     Acebo

Persad, Shamberger, Sgt. Rodriquez, Valentin, Gilbert, Foster,

Perez, and some John Does personally struck Mr. Smith.

     28.    Other John Does were present during the brutal physical

assault    and   failed   to   intervene      or   protect   Mr.   Smith.    Upon

information and belief, at least one John Doe restrained Mr. Smith

while the Assaulting Officers beat him.

     29.    After     physically     assaulting       Mr.    Smith,    and     in

furtherance of their conspiracy to conceal the nature of and

severity of Mr. Smith’s injuries, the Assaulting Officers and their

immediate supervisors refused to call for medical assistance,

despite knowing the severity of Mr. Smith’s injuries and despite

knowing that the denial of medical care would have potentially

life threatening implications for Mr. Smith.

     30.    After physically assaulting Mr. Smith, the Assaulting

Officers and their immediate supervisors forced him to walk to the

ADTC infirmary. The walk from the West Unit to the infirmary is

extensive and meanders down a long outdoor pathway. This was done

in retaliation and to cause further injury, pain, suffering, and

humiliation to Mr. Smith.




                                         21
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 22 of 71 PageID: 22



      31.   To    further     punish     Mr.     Smith      for   his   perceived

disrespect, Defendant Lt. Estrada ordered Defendant Sgt. Rodriquez

to unlawfully lock Mr. Smith in a Temporary Close Custody/solitary

cell without due process.

      32.   Mr. Smith was confined to the TCC/Constant Watch cell

without any legal authority and indeed contrary to NJDOC rules and

regulations without any opportunity to contest his unauthorized

lock-in and the attendant deprivations of liberty.

      33.   Upon information and belief, Jane Doe 1, a nurse, wrote

and/or fabricated a report in which she falsely claimed Mr. Smith

was   stable     and   fit   for    transfer     to   the   TCC/Constant    Watch

confinement cell.


      The Second Physical Assault


      34.   The Assaulting Officers, including, but not limited to

Mandara,    Acebo,     Persad,     Shamberger,    Foster,     and   John   Doe   1,

physically assaulted Mr. Smith a second time between Friday, August

23rd and Sunday, August 25th, 2019, while he was in the D Unit,

TCC/Constant Watch and/or the infirmary.

      35.   The Assaulting Officers placed Mr. Smith in an illegal

chokehold and repeatedly kicked, punched, slammed, stomped, and

struck various parts of his body, including his head, with their

fists and hands. This time, the brutal attack left him with

                                        22
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 23 of 71 PageID: 23



catastrophic     injuries   that      left    him   in   an    unresponsive     and

catatonic state.

      36.   Once again, to coverup and shield their actions from

being   caught   on   camera,    the    assaulting       Defendants,   viciously

attacked Mr. Smith in an area of the D Unit which was a blind spot

for cameras.

      37.   The physical assault(s) on Mr. Smith were so brutal, he

involuntarily defecated on himself.

      38.   From approximately 7:30 a.m. on Friday, August 23rd until

approximately     5:21   p.m.,     on   Monday,     August     26th,   2019,    the

Assaulting Officers and their immediate supervisors kept Mr. Smith

locked inside the TCC/Constant Watch D-Unit cell apparently to

teach him a lesson for the “offense” that his objection to being

called a “thief” and a “f....t” and being subjected to vilest of

insults caused.

      39.   Despite the severity of his injuries, Mr. Smith received

no   treatment   whatsoever      at   the    infirmary    or   while   locked   in

TCC/Constant Watch, leaving him to decompensate without medical

treatment for his serious and ultimately fatal injuries.


Deliberate Indifference Serious Medical Needs:


      40.   After again brutally attacking Mr. Smith, the Assaulting

Officers and their immediate supervisors, Sgt. Rodriquez, Sgt.

                                        23
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 24 of 71 PageID: 24



Orange, Sgt. Riley, Lt. Costeiro, Lt. Estrada, and John Does 1-

20, again locked him in TCC/Constant Watch, denied him critical

medical care, and left him comatose and lying his own waste for

four days.

     41.    During that four-day period, Mr. Smith was denied access

to the medication, water, and medical care that he needed to

survive as Correctional Officers and medical staff conspired to

conceal the beating and his medical condition.

     42.    By the second or third day following the brutal assaults

illegal    confinement,   it   was   evident   Mr.   Smith   had   suffered

catastrophic injuries during the attacks. Mr. Smith could no

longer speak or responded to verbal commands or tactile stimuli

and had grown so weak he could not stand.

     43.    Although correctional and medical staff visited Mr.

Smith TCC/Constant Watch confinement cell, not a single nurse,

doctor or other medical provider, or correctional staff, provided

him with medical care or transferred him to the hospital despite

his obvious deteriorating medical condition and catatonic state.

     44.    On or about August 25, 2019, Correctional and medical

staff found Mr. Smith propped against a wall in an unresponsive

and catatonic state, unable to voluntarily move his body or hold

his head up. Correctional and medical staff did nothing to assist

Mr. Smith. Instead they shook him violently, attempted to lift


                                     24
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 25 of 71 PageID: 25



his arm up which just flopped back to his side, and snatched his

shoes off his feet, before leaving him helpless and slouched

against the wall.

     45.    As Mr. Smith’s body further deteriorated, he defecated

and urinated on himself.

     46.    Hour after hour, throughout the mornings, afternoons,

and evenings of August 23rd, 24th, 25th and 26th, correctional and

medical staff entered the TCC/Constant Watch confinement cell and

found Mr. Smith him lying helplessly on the floor with his head

covered with a blanket, lethargic, unresponsive, stiff, filthy,

naked, and suffering. Still, no one provided medical care or

transported MR. SMITH to the hospital to relieve his suffering.

     47.    For four days, until EMS was finally summoned, and Mr.

Smith transferred to the hospital, correction and medical staff

walked by and entered the locked cell without helping and ignored

his obvious and fatally deteriorating state until it was too late.

     48.    The    number    of   times     correctional     and    medical   staff

observed Mr. Smith’s while he was in dire circumstances during

those four days—doing nothing to assist or aid him—shocks the

conscience.

     49.    Instead     of    making      obvious      and   necessary     medical

interventions, correctional and medical staff ordered a suicide

blanket    for    Mr.   Smith     despite      zero   evidence     Mr.   Smith   was


                                          25
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 26 of 71 PageID: 26



suicidal, all in furtherance of their conspiracy to deny him

critical medical care in order to conceal the brutal physical

attacks and the severity of Mr. Smith’s injuries.

     50.    Rather   than    providing        the   emergency   assistance     Mr.

Smith’s desperately needed, correctional and medical staff who

could have saved his life again failed to act, initially unwilling

even to touch Mr. Smith’s body, which was covered with feces,

urine, and vomit.

     51.    Instead of making the obviously necessary interventions,

correctional and/or medical staff inexplicably watched Mr. Smith

suffer, fanned their faces, covered their noses because of the

stench, then walked away.

     52.    Upon information and belief, Defendant Jane Doe 1, a

nurse, or physician, witnessed the severely injured Mr. Smith

either in the infirmary and/or the TCC/Constant Watch confinement

cell, yet offered no help or assistance. Instead, Jane Doe 1

covered her nose in scorn, made derogatory remarks about the filthy

condition   Mr.   Smith     was    in,   turned,     and   walked   out   of   the

TCC/Constant Watch solitary confinement cell.

     53.    Upon information and belief, Defendants Jane/John Does

nurses,    physicians,      or    medical     personnel,    also    entered    the

TCC/Constant Watch solitary confinement cell, saw Mr. Smith’s

condition, and failed to provide him with medical care.


                                         26
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 27 of 71 PageID: 27



     54.   No physical examination was performed on Mr. Smith and

his vital signs were not checked.

     55.   No treatment was rendered to Mr. Smith for his lethargic

condition, his inability to respond to verbal commands, and his

inability to move voluntarily.

     56.   Mr. Smith was not provided any pain medication.

     57.   Mr. Smith was not immediately taken to the hospital or

any emergency care facility.

     58.   Instead    of   providing     the   critical   care   required,

Correctional and medical staff, who knew Mr. Smith could not

survive without urgent medical treatment, essentially stood by,

and watched as he languished and deteriorated until it was too

late to save him.

     59.   Finally, on August 26, 2019, as evening approached, when

it became clear that the brutal attacks and Mr. Smith’s injuries

and severe medical condition could no longer be swept under the

rug or covered up, EMS was summoned.

     60.   When EMS workers arrived at 5:27 p.m., they found Mr.

Smith unconscious, unresponsive, seizing, and unable to stand or

walk without assistance. Mr. Smith’s circulation motor sensory

condition was documented as unconscious/syncope/dizziness.

     61.   Further evidence of Mr. Smith’s severe and traumatic

brain or head injury was documented by EMS. His total Glasgow Coma


                                    27
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 28 of 71 PageID: 28



Scale was registered at 5. Eye movement was 1, verbal response was

1, and motor response was 2. A Glasgow Coma scale between 3-8

indicates a severe brain injury.

     62.   Mr. Smith was eventually transported to JFK Hospital

where he arrived unresponsive. On arrival at JFK, Mr. Smith was

placed on a ventilator due to his severe brain injury. By that

time, nothing could be done to save his life.

     63.   A CT scan of the head revealed an ischemic stroke,

documented as "findings consistent with a large recent left middle

cerebral artery [MCA] territory infarct with severe edema and mass

effect." A Neuro Critical Care consultant at JFK opined Mr. Smith's

stroke likely started during the weekend after the altercation.

     64.   Mr. Smith was ultimately pronounced dead on August 28,

2019, six days after the brutal attacks. He was 50 years old.

     65.   As described above, Defendants subjected Mr. Smith to

cruel, unusual, inhumane, and degrading treatment. The Assaulting

Officers, including, but not limited to Powell, Mandara, Acebo,

Persad and Shamberger, bragged about killing Mr. Smith.

     66.   Despite    Mr.    Smith’s     objectively    serious    medical

condition, the Assaulting Officers, individually named Defendants,

their immediate supervisors, and medical staff, were deliberately

indifferent to Mr. Smith’s immediate medical needs in that they




                                    28
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 29 of 71 PageID: 29



failed to make sure Mr. Smith received proper and timely medical

treatment and/or transfer to an outside hospital.

      67.    As described above, Defendants consciously disregarded

and were deliberately indifferent to Mr. Smith’s safety, and well-

being.

      68.    As described above, Defendants consciously disregarded

and   were   deliberately   indifferent    to   Mr.   Smith’s   objectively

serious medical condition following the subject physical assaults.

      69.    Certainly, Mr. Smith’s injuries were critical and of an

objectively serious nature.

      70.    As a result of the Assaulting Officers’ excessive use of

force, Mr. Smith suffered catastrophic fatal injuries; however,

the   failures     of   Defendants    to    request,     authorize,    make

arrangements and provide transportation for, and/or provide timely

and adequate medical care and treatment to Mr. Smith’s caused him

to maliciously and gratuitously suffer additional and prolonged

pain and suffering and resulted in his death.

      71.    Mr. Smith’s medical condition was of such gravity that

it can be objectively considered a serious medical condition. By

ignoring his serious medical condition for treatment, Defendants,

acted with deliberate indifference.




                                     29
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 30 of 71 PageID: 30



     72.    By ignoring all available signs that Mr. Smith was in

severe     pain   and    physical   distress,      Defendants    acted    with

deliberate indifference.

     73.    As set forth above, the subject assaults and incidents,

as well as the Assaulting Officers, supervisors, and medical staff

on duty who ignored, acquiesced, joined and/or were complicit in

same, constituted an unnecessary, unreasonable, and excessive use

of force and deliberate indifference to Mr. Smith’s serious medical

needs.

     74.    Prior to the brutal physical assaults, Mr. Smith was a

healthy 20-year-old man with no history of seizures or strokes.

     75.    The Assaulting Officers subjected Mr. Smith to unlawful,

unjustified,      and   excessive   force,   and   unnecessary   and     wanton

infliction of pain.

     76.    At no point during the time periods mentioned herein did

Mr. Smith neglect or refuse an order of a correction officer or

violate a directive, rule, or regulation of the NJDOC.

     77.    At no point during the time periods mentioned herein did

Mr. Smith resist or disobey any lawful command of a correction

officer.

     78.    At no point during the time periods mentioned herein did

Mr. Smith offer violence to any officer or resident at ADTC.




                                      30
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 31 of 71 PageID: 31



      79.   At no point during the time periods mentioned herein did

Mr. Smith injure or attempt to injure NJDOC property.

      80.   At no point during the time periods mentioned herein did

Mr. Smith attempt to escape.

      81.   At no point during the time periods mentioned herein did

Mr. Smith attempt to lead or take part in a revolt or insurrection.

      82.   At no time prior to using unlawful and excessive force

upon Mr. Smith did any of the Assaulting Officers issue any verbal

command or warning to Mr. Smith or use any other non-physical means

of control on Mr. Smith.

      83.   Instead,       the   Assaulting    Officers      immediately     began

striking Mr. Smith in the head and all over his body without cause

or justification and out of vengeance and malice.

      84.   The Assaulting Officers lacked any form of justifiable

cause or reason to use excessive physical force and/or inflict

blows upon Mr. Smith in order to control Mr. Smith or the subject

location, enforce discipline, or maintain order as Mr. Smith was

not   involved   in    a   fight,   posed     no   threat    to   the    Assaulting

Officers, and did not disregard a lawful order.

      85.   The Assaulting Officers’ actions were malicious, served

no    legitimate       penological       interest,          and    was      grossly

disproportionate to the circumstances then and there existing.




                                       31
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 32 of 71 PageID: 32



       86.   Several Correctional officers at ADTC, including the

Assaulting Officers, the individually named Defendants, and John

Does 1-20, not only participated in and/or observed the brutal

beatings, they failed to intervene to prevent the unlawful and

unjustified use of excessive force upon Mr. Smith, and entered

into a conspiracy and an agreement to conceal it by sanitizing the

scene of the assaults and falsifying their reports about it.

       87.   None   of    the   Assaulting   Officers,       their   immediate

supervisors, the individually named Defendants, witness officers,

or medical staff truthfully reported what they did, saw and heard.

Instead, these Defendants engaged in a cover up in which lies, and

false accounts, were proffered to shift blame from the Assaulting

Officers to Mr. Smith by falsely claiming Mr. Smith attacked

Mandara, which is a blatant lie.

       88.   Upon information and belief, some, or all, of these

Correctional officers participated in multiple unlawful physical

attacks on residents at ADTC and inmates at other NJDOC Correction

facilities prior to the brutal physical assaults that killed Mr.

Smith.

       89.   Upon information and belief, a number of those beatings

were   the   subject     of   disciplinary   reports   and    lawsuits.   This

behavior and its frequency showed a custom, usage, or practice of

unlawful conduct in the NJDOC.


                                      32
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 33 of 71 PageID: 33



     90.   Further, some or all those beatings occurred under the

supervision      of     policymakers     such     as        Defendant       Hicks,    and

supervisors such as Lt. Estrada, Lt. Costeiro, Sgt. Rodriguez,

Sgt. Orange, Sgt. Riley and John Doe Supervisors 1-10, who either

knew or should have known of their occurrences but failed to do

anything about them.

     91.   The    supervising        Defendants        were       either     personally

involved and/or had actual knowledge of the beatings and the denial

of medical care to Mr. Smith.

     92.   None of these officers intervened to protect Mr. Smith

despite the physical assaults lasting for several minutes and even

days.

     93.   The        Assaulting     Officers     and       supervisors          at   ADTC

exhibited the following general unlawful behavior: the ignoring of

residents’ complaints of threatened bodily harm from correctional

officers, the unlawful beatings of residents, failure to intervene

to prevent the unlawful use of excessive force on residents, and

concealing and attempting to conceal unlawful officer conduct via

evidence clean-up and the falsification of reports.

     94.   An     autopsy      was    conducted        by     the       Newark    Medical

Examiner’s    Office      on   August   31,     2019,       and     a    neuropathology

examination was conducted in September 2019. Despite this, the

completion of the autopsy report was significantly delayed due to


                                        33
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 34 of 71 PageID: 34



the State and NJDOC investigators’ failure to provide the medical

examiner with the investigative file, including reports, videos,

and other material related to the beatings that killed Mr. Smith

despite multiple requests from the ME’s office.

     95.   Mr. Smith’s family waited nearly one year before they

were provided with some, not all the details surrounding his death.

To date, the autopsy report has not been publicly released.

     96.   As a result of the brutal beatings, Mr. Smith sustained

a severe catastrophic brain injury, as well as other injuries that

ultimately caused his death.

     97.   A timely Notice of Claim was served upon the State of

New Jersey, Department of Treasury on September 30, 2019. More

than six (6) months have elapsed since service of Plaintiffs’

Notice of Claims, and the claims remain unresolved.



                                 COUNT I

              (Excessive Force - (42 U.S.C. § 1983)
     (Eighth Amendment & Fourteenth Amendments & Common Law)


     Plaintiffs adopt and re-alleges the allegations set forth

above as though fully set forth herein.

     98.   All prisoners, including those serving a sentence of

incarceration, those held in jail pending trial, and those, like

Mr. Smith, who are involuntarily committed, have a right to be

                                    34
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 35 of 71 PageID: 35



free from excessive force by prison and jail staff.

     99.    On two separate occasions between August 23, 2019 and

August 26, 2019, the Assaulting Officers, Powell, Mandara, Acebo,

Persad, Shamberger, Sgt. Rodriquez, Valentin, Gilbert, Foster,

Perez, and John Does 1-20, repeatedly attacked Mr. Smith in a gang-

style assault. They slammed him to the ground, beat, kicked,

punched, stomped, placed him in an illegal chokehold, and slammed

his head into a glass door.

     100. The Assaulting Officers, acting under color of law, used

unlawful and unreasonable excessive physical force on Mr. Smith

without    provocation,     legal   cause,    or   justification,     and   with

purposeful and malicious intent to cause harm to Mr. Smith and did

in fact cause his tragic and untimely death.

     101. The    Assaulting     Officers’      negligent,      reckless,    and

intentional acts of physically assaulting Mr. Smith, and their use

of   unreasonable     and    excessive       force   against    him    without

justification or provocation, showed deliberate indifference for

the life and safety of Mr. Smith.

     102. The Assaulting Officers’ negligent, careless, reckless,

and intentional act of conspiring with Powell, Mandara, and each

other to use unlawful and excessive force and their failure to

intervene and prevent the unlawful and unreasonable use of force,

showed deliberate indifference for the life and safety of Mr.

                                      35
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 36 of 71 PageID: 36



Smith.

        103. The    conduct       of    the    Assaulting     Officers             constituted

excessive force in violation of the United States and New Jersey

Constitutions.

        104. The actions of the Assaulting Officers were objectively

unreasonable and were undertaken negligently, intentionally, and

with malice, depravity, willfulness, and reckless indifference to

Mr. Smith’s constitutional rights.

        105. By their conduct, the Assaulting Officers deprived Mr.

Smith of his right to be free from malicious, sadistic, excessive,

and unreasonable force under the Fourth and Fourteenth Amendment

of   the    United       States        Constitution,        the     New    Jersey       State

Constitution, and under the New Jersey Civil Rights Act.

        106. The    aforesaid          misconduct     was    part    of        a   widespread

practice    at     the   NJDOC     and    ADTC      that,   although       not      expressly

authorized, constituted a custom or usage of which the NJDOC, ADTC,

and Supervising Defendants were aware.

        107. As    a     direct     and       proximate     result        of       Defendants’

unlawful, unjustified, and unreasonable use of excessive force, as

well as the NJDOC and ADTC’s custom, policies and practices, Mr.

Smith     sustained       severe,       catastrophic,        and     deadly         injuries,

experienced excruciating conscious pain and suffering over a six-

day period, and ultimately died.

                                               36
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 37 of 71 PageID: 37




                               COUNT II
                   (Common Law Assault and Battery)
     Plaintiffs adopt and re-alleges the allegations set forth

above as though fully set forth herein.

     108. By physically attacking and severely injuring Mr. Smith,

the Assaulting Officers, Mandara, Powell, Perez, Sgt. Rodriquez,

Foster, Acebo, Gilbert, Valentin, Persad, and John Does 1-20,

acting in their individual and official capacity as employees of

the NJDOC, and within the scope of their employment, committed an

unlawful, unwarranted, negligent, careless, and reckless assault

and battery upon Mr. Smith that resulted in his tragic and untimely

death.

     109. Defendants, acting under color of law, did intimidate,

assault, batter, and use excessive physical force on Mr. Smith

without    provocation,   legal   cause,   or   justification,   and   with

purposeful and malicious intent to cause harm to Mr. Smith and did

in fact cause his tragic and untimely death.

        110. By assaulting and intimidating Mr. Smith, the Defendants

intended to put him in a reasonable and immediate apprehension of

such contact in reasonable and did in fact put Mr. Smith in

immediate apprehension of a harmful or offensive contact with his

body.



                                    37
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 38 of 71 PageID: 38



       111. The   actions        of    Defendants   constituted      an   offensive

physical contact made without the consent of Mr. Smith.

       112. The actions of Defendants were undertaken recklessly,

negligently, willfully, and wantonly, and intentionally.

       113. The NJDOC and ADTC, as the employer of Defendants, are

responsible for their wrongdoing under the doctrine of respondent

superior and the New Jersey Tort Claims Act, N.J.S.A. § 59-2-2, et

seq.

       114. As    a     direct    and     proximate    result   of    Defendants’

unlawful, unwarranted, assault and battery, and their misconduct

and abuse of authority detailed above, Mr. Smith sustained severe,

catastrophic,         and   deadly      injuries,     experienced    excruciating

conscious pain and suffering over a six-day period, and ultimately

died.

                                        COUNT III

        (False Imprisonment - 42 U.S.C. § 1983 and Common Law)

       Plaintiffs adopt and re-alleges the allegations set forth

above as though fully set forth herein.

       115. After brutally assaulting Mr. Smith, Defendants Powell,

Mandara,    Acebo,      Persad,       Shamberger,   Sgt.   Rodriquez,     Valentin,

Gilbert, Foster, Perez, Sgt. Orange, Sgt. Riley, Lt. Costeiro, Lt.

Estrada, John Does 1-20, and Jane Does 1-20, acting in their

individual and official capacity as employees of Defendant NJDOC,

                                           38
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 39 of 71 PageID: 39



ADTC, and NJDHHS, and, within the scope of their employment,

unlawfully    imprisoned       Mr.        Smith,    who    was    innocent     of   any

wrongdoing, in the TCC/Constant Watch solitary confinement unit

for four (4) days without probable cause.

      116. Instead of providing Mr. Smith with prompt medical care

for the severe injuries he sustained in the brutal assaults,

Defendant Estrada ordered Rodriquez to unlawfully confine Mr.

Smith in the TCC/Constant Watch in the D unit, even though Mr.

Smith posed no threat to Defendants, himself, or others.

      117. By their unlawful conduct, Defendants, under color of

state law, deprived Mr. Smith of his right life and liberty without

due process under the Fourth and Fourteenth Amendment to the United

States Constitution, and under New Jersey State law, including

N.J.A.C. 10A:5-7.1.

      118. Defendants      had        a    duty     to     prevent   the       unlawful

confinement and depravation of liberty imposed on Mr. Smith but

failed to do so. Instead, Defendants conspired with each other to

lie, fabricate evidence, and falsify the official reports relating

to   the   brutal   assaults     on       Mr.    Smith    to   justify   his   illegal

confinement and deprivation of his right to life and liberty

without due process.

      119. Defendants are liable for their failure to take any

reasonable steps to protect Mr. Smith from the illegal confinement


                                            39
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 40 of 71 PageID: 40



and deprivation of his right to life and liberty without due

process, despite having ample evidence, time, and opportunity to

do so.

     120. The unlawful confinement and deliberate indifference to

Mr. Smith’s serious medical needs were the acts of Defendants

jointly, and Defendants are jointly and severally liable for

damages to Mr. Smith.

     121. In all the foregoing, Defendants acted with negligent,

careless, reckless, callous, and deliberate indifference to Mr.

Smith’s constitutionally protected rights.

     122. By    their   unlawful    conduct   and    abuse      of   authority,

Defendants, under color of law, deprived Mr. Smith of his right to

life and liberty without due process of law.

     123. By    their   conduct,    Defendants,     under    color     of    law,

deprived Mr. Smith of his right to be free from unreasonable

seizure under the Fourth, Eighth and Fourteenth Amendments to the

United States Constitution, as well as under common law.

     124. The     NJDOC,   ADTC,    and   NJDHSS,    as   the    employer      of

Defendants,     are   responsible   for   their     wrongdoing       under   the

doctrine of Respondeat Superior and the New Jersey Tort Claims

Act, N.J.S.A. § 59-2-2, et seq.




                                     40
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 41 of 71 PageID: 41



     125. As a direct and proximate result of Defendant Officers’

misconduct   and   abuse   of   authority   detailed   above,   Mr.   Smith

sustained severe, catastrophic, and deadly injuries, experienced

excruciating conscious pain and suffering over a six-day period,

and ultimately died.

                             COUNT IV
    (Conspiracy 42 U.S.C. § 1983 & Common Law-All Defendants)


     Plaintiffs adopt and re-alleges the allegations set forth

above as though fully set forth herein.

     126. In a massive conspiracy to cover up the true nature of

the vicious assaults and the severity of Mr. Smith injuries, the

Assaulting Officers and their immediate supervisors made up a false

cover story to hide what they did, repeatedly lied in Correction

Department records, lied to investigators, attempted to coerce

witnesses, other ADTC staff, and medical personnel to fabricate,

alter, delete, change, and destroy the incident reports and medical

records, and upon information and belief, even created a phony

injury to one of the Assaulting Officers.

     127. The    Assaulting Officers, Supervisory Defendants, and

John/Jane Doe Medical Staff engaged in a conspiracy to commit the

horrific physical abuse upon Mr. Smith and to cover up the true

nature of the brutal physical attacks that resulted in Mr. Smith’s

tragic and untimely death.

                                    41
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 42 of 71 PageID: 42



      128. Following the severe beatings that killed Mr. Smith, and

in   attempt    to   cover   up    and/or    conceal   the   unlawful   conduct

complained     of    herein,      the   Assaulting     Officers,   Supervising

Defendants, John Does 1-20, and Jane Does 1-20, including warden,

infirmary sergeant, TCC officers, and John/Jane Doe medical staff,

acting individually and/or in concert and conspiracy with one

another, all intentionally failed to report and/or misrepresented

the events leading up to and during the Assaulting Officers’

unlawful, unjustified and unreasonable use of excessive force

during the subject physical assaults, each parties’ involvement in

same, the catastrophic injuries and severe condition of Mr. Smith

as a result of the brutal assaults.

      129. In an attempt to cover up and/or conceal the unlawful

conduct complained of herein, the Assaulting Officers, Supervising

Defendants, John Does 1-20, and Jane Does 1-20, acting individually

and/or   in    concert   and   conspiracy      with    one   another,   drafted,

executed and filed knowingly false statements and reports wherein

these Defendants and their supervisors dishonestly stated Mr.

Smith posed a danger to officers, others and/or the facility; that

Mr. Smith failed to obey a lawful order; and that Mr. Smith caused

and/or threatened to cause serious physical injury to himself, an

officer, or departmental property. None of this was true.




                                        42
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 43 of 71 PageID: 43



     130. Defendants        took    specific     and   intentional    action   to

cover-up their unlawful conduct, including but not limited to

conspiring   to    create     a    false    narrative   of    what   transpired,

knowingly drafting and filing false official reports, gave false

statements, testimony to superiors, investigators and prosecutors,

failed to report the incident to local, state and/or federal

authorities,      destroyed       physical      evidence,    falsified   medical

records, prevented Mr. Smith from receiving timely and necessary

medical care and treatment in an effort to conceal his serious and

life threatening injuries, coerced and/or attempted to coerce

residents and other correctional and medical staff to falsify

records, altered and concealed evidence, and prevented others from

truthfully documenting and/or photographing Mr. Smith’s injuries.

     131. The Assaulting Officers, their supervisors, John Does 1-

20, and Jane Does 1-20, conspired, agreed, drafted, executed, and

filed knowingly false statements and reports wherein Defendants

falsely stated      Mr. Smith was not injured; that Mr. Smith was

suicidal; that Mr. Smith deteriorating condition resulted from

seizures; and made other knowingly false statements about the

incident in official reports, and in disciplinary and/or criminal

proceedings commenced against them.

     132. Upon information and belief, as part of said conspiracy

and cover-up, Defendants confiscated Mr. Smith soiled clothing and


                                           43
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 44 of 71 PageID: 44



immediately discarded and/or laundered same to remove any evidence

of blood, DNA evidence, and other physical evidence.

        133. Upon information and belief, as part of said conspiracy

and cover-up, a Notice of Disciplinary Infraction was issued to

Mr. Smith. To justify their actions and in furtherance of their

conspiracy, the Assaulting Officers, Supervising Defendants, and

John Does 1-20, falsely claimed Mr. Smith attacked Mandara and

that reasonable force was utilized to gain control of Mr. Smith.

     134. As part of said conspiracy and cover-up, Defendants

provided false statements to the physicians at JFK Medical Center,

NJDOC brass and State investigators, claiming Mr. Smith injuries

were the result of seizures despite the fact he did not have a

seizure disorder or prior history of seizures, and failed to

provide a true account of the nature of Mr. Smith’s injuries which

was necessary for his physician to make an appropriate diagnosis

and provide the appropriate medical care.

     135. As part of said conspiracy and cover-up, the Assaulting

Officers, Supervising Defendants, John Does 1-20, and Jane Does 1-

20, including wardens, infirmary sergeant, TCC officers, medical

staff     (including    Physicians,      Physician   Assistants,      Nurse

Administrators, Nurse Practitioners, Nurses, and Health Services

Director, denied Mr. Smith access to timely and appropriate medical




                                    44
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 45 of 71 PageID: 45



care and treatment and were deliberately indifferent to his obvious

and objectively serious and critical medical condition.

       136. In furtherance of their conspiracy, and despite multiple

requests    from    the   medical    examiner’s   office,     the   Assaulting

Officers, Supervising Defendants, John Does 1-20, and Jane Does 1-

20, failed to turn over the investigative reports, medical records,

videos, and other documents and materials related to the physical

assaults on Mr. Smith to the Medical Examiner’s Office so that the

autopsy report could be completed. This resulted in an eleven-

months delay in the completion of the autopsy report.

       137. Mr. Smith family was kept in the dark and was not told

what happened to him or how he died for eleven months.

       138. Upon information and belief, as part of said conspiracy

and    cover-up,    the   assaulting   and    supervising    Defendants      have

threatened    and    retaliated     against   witnesses     who   reported    the

brutal beating death of Mr. Smith.

       139. Out of fear that Defendants were attempting to cover up

the true nature of brutal physical assaults and Mr. Smith’s death,

multiple witnesses wrote to the New Jersey Attorney General and

the United States Justice Department demanding an investigation.

They    provided    detailed   statements     outlining     their   eyewitness

accounts of the circumstances leading up to the violent beating(s)

that caused Mr. Smith’s death.


                                       45
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 46 of 71 PageID: 46



       140. These witnesses, despite being afraid for their own

safety, risked everything to contact Mr. Smith’s family and several

media outlets to relay what they witnessed, voice their concerns,

and to report the retaliation they have experienced, and provided

written statements. These witnesses live in constant fear of being

harmed and retaliated against.

       141. All individually-named and identified Defendants as well

as John Does 1-10, and Jane Does 1-10,               under color of State law,

conspired with each other, reached a mutual understanding, and

acted    to   undertake   a   course    of     conduct   to    injure,   oppress,

psychologically torment, threaten, falsely imprison, deny medical

treatment     and   intimidate   Mr.    Smith    in    the    free   exercise   and

enjoyment of the rights and privileges and equal protection of the

law secured to him by the United States Constitution, including

the rights: to be free from unlawful, unreasonable, and excessive

use of force; to be free from cruel and unusual punishment; to be

free from the delay and denial of medical attention; and to be

free from unnecessary and wanton infliction of pain.

        142. Defendants, as well as currently unknown John Does, and

John     Doe/Jane    Supervisors,       medical       directors,      physicians,

physician     assistants,     nurses,        nurse    administrator(s),     nurse

practitioners, nurse’s assistants, social workers, health service

directors, and mental health clinicians, conspired to commit the


                                        46
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 47 of 71 PageID: 47



horrific acts visited upon Mr. Smith, gaining knowledge of the

plan and observing its occurrence, conspired to deprive Mr. Smith

of medical treatment for his obvious and serious medical needs,

and further conspired to protect the actual officers committing

the physical and psychological offenses and keep confidential the

plan, conspiracy and conduct of all involved officers.

     143. As set forth above, the individually named Defendants,

all acting under the color of law, willfully conspired with one

another   to   deprive   Mr.    Smith    of   his   constitutional    rights,

including but not limited to his right to be free from cruel and

unusual punishment; to be free from the use of unreasonable and

excessive force; to be free from unreasonable delay and denial of

medical care; to be free from harassment and intimidation; to be

free from reprisal for exercising his First Amendment rights; to

be free from malicious and retaliatory attacks; to be free from

conduct intended to chill his speech; to be free from unlawful

confinement/imprisonment; to be free from false and subversive

statements and proceedings designed to cover up the misconduct of

others; to equal protection of the law; to due process; to equal

privilege and immunities under the law; to associate and speak

freely; and to have access to and seek redress in the courts.

     144. In    complicity     with   said    conspiracy,   each   Defendant,

acting in their own self-interest to avoid criminal prosecution,


                                        47
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 48 of 71 PageID: 48



civil      liability         and/or       employment-related            disciplinary

proceedings, submitted false reports and/or statements to cover up

the   true   nature     of    the   brutal     assaults    and    to    support      and

corroborate the fabricated allegations lodged against Mr. Smith,

or was aware that a subordinate or peer submitted a false report

and/or statement and failed to report same.

      145. Defendants         had   knowledge      that    a     42    U.S.C.       §1983

conspiracy was in progress, had the power to prevent or aid in

preventing      the    conspiracy     from     continuing,     and     neglected      or

refused    to   do    so.    With   due   diligence,      Defendants        could   have

promptly reported the subject events to superiors and to duly

authorized investigators. Their failure to do so allowed the

conspiracy to continue, evidence to be destroyed, and the truth

suppressed.

      146. Had       Defendants     complied    with   the     law    and    furnished

truthful information to medical providers and/or authorities about

their conduct and/or the violent and malicious beatings Mr. Smith

endured at the hands of the Assaulting Defendants, the conspiracy

would not have succeeded to the extent that it did and Mr. Smith

would not have been denied critical medical care that could have

saved his life.

        147. Defendants took numerous overt steps in furtherance of

such conspiracy, as set forth above.


                                          48
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 49 of 71 PageID: 49



       148. The STATE and NJDOC, as employer of these Defendants,

are    responsible       for    their       wrongdoing    under    the    doctrine      of

Respondeat Superior and the New Jersey Tort Claims Act, N.J.S.A.

§ 59-2-2, et seq.

       149. As    a     result    of    said       conspiracy    and/or       Defendants’

furtherance of the conspiracy, Defendants deprived Mr. Smith of

the rights and privileges afforded by the Constitution of the

United States of America.

       150. As    a     direct        and    proximate    result    of        Defendants’

misconduct     and      abuse    of    authority      detailed    above,       Mr.   Smith

sustained severe, catastrophic, and deadly injuries, experienced

excruciating conscious pain and suffering over a six-day period,

and ultimately died.




                                  COUNT V
                 (Failure to Intervene - 42 U.S.C. § 1983
                             & N.J.S.A. 10:6-2
       Plaintiffs adopt and re-alleges the allegations set forth

above as though fully set forth herein.

       151. At all times alleged herein, Defendants Lt. Estrada, Lt.

Costeiro Sgt. Rodriguez, Sgt. Orange, Sgt. Riley, Powell, Perez,

Foster, Acebo, Gilbert, Valentin, Persad, John Does 1-20, and Jane

Does   1-20,     were    officers       and   medical    personnel       at    ADTC,   who

participated in and/or had knowledge of and failed to intervene in

                                              49
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 50 of 71 PageID: 50



the excessive use of force, lock-in, TCC/Constant Watch solitary

confinement of, and denial of adequate medical care to Mr. Smith

on August 23rd through August 26th 2019.

     152. The      individually         named    Correctional           Officers,

Supervisors, and John/Jane Doe medical personnel, were present

during the physical attack and unlawful use of excessive force on

Mr. Smith. All watched the brutal assaults and allowed them to

continue, failing to step in to protect Mr. Smith.

     153. The      individually         named    Correctional           Officers,

Supervisors,    and   medical     Defendants     were        either   personally

involved and/or had actual knowledge of the beatings, the cruel

and unusual punishment, and the denial of medical care to Mr. Smith

obvious   and   serious   medical      needs.   None    of    these   Defendants

intervened to protect Mr. Smith despite the beatings that lasted

for minutes each day and the egregious denial of medical care that

lasted four days.

     154. Defendants had a duty to intervene to prevent the use of

intervene, summon help, or take other precautionary measures to

prevent and/or stop the brutal and deadly use of excessive force

on Mr. Smith but failed to do so.

     155. Defendants      knew   Mr.    Smith   faced    a    serious    risk   of

substantial harm and had a reasonable opportunity to intervene to




                                       50
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 51 of 71 PageID: 51



prevent the brutal and deadly assault but chose not to do so. Thus,

they are liable for the harm he suffered.

      156. As    a   direct        and   proximate    result      of   Defendants’

misconduct     and   abuse    of    authority    detailed   above,      Mr.   Smith

sustained severe, catastrophic, and deadly injuries, experienced

excruciating conscious pain and suffering over a six-day period,

and ultimately died.

                              COUNT VI
           (42 U.S.C. § 1983 Cruel and Unusual Punishment
                      (Against All Defendants)


      Plaintiffs adopt and re-alleges the allegations set forth

above as though fully set forth herein.

      157. Under the color of State law, the Assaulting Officers’

reckless and/or intentional acts including but not limited to the

excessive use of force on Mr. Smith, constituted cruel and unusual

punishment, which demonstrated deliberate indifference for the

life and safety of Mr. Smith.

      158. By their conduct, the Assaulting Officers deprived Mr.

Smith of his right to be free from conditions posing a substantial

risk of serious harm under the Eighth and Fourteenth Amendments to

the   United    States       Constitution       and   the   New    Jersey     State

Constitution.




                                          51
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 52 of 71 PageID: 52



     159. The Assaulting Officers, acting under color of law,

subjected Mr. Smith to the unlawful use of excessive force, denied

him access to timely, appropriate and necessary medical care, were

deliberately    indifferent       to    his   objectively      serious   medical

condition    and    needs    following        the   subject    beatings,   were

deliberately indifferent to excessive risks to Mr. Smith’s health

or safety, and did gratuitously force Mr. Smith to walk from the

location of the beatings to the infirmary and then the TCC/Constant

Watch solitary confinement cell with a malicious intent to cause

him further pain and suffering.

     160. By    reason      of    the    foregoing,    Defendants    reckless,

deliberately indifferent and/or intentional acts of physically

assaulting, securing, confining and/or restraining Mr. Smith, and

denying   medical   care    for    his    serious    medical    needs,   without

justification or provocation, showed deliberate indifference for

the life and safety of Plaintiff.

     161. The supervising Defendants knew that the pattern of

abuse and neglect against residents, described above, existed at

ADTC prior to and including the time of Mr. Smith’s beating death.

They created or allowed the continuance of the custom under which

residents were physically assaulted and illegally and excessively

placed in TCC/Constant Watch solitary confinement and deprived of

adequate medical care.

                                         52
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 53 of 71 PageID: 53



       162. The supervising Defendants’ failure to take measures to

curb this pattern of abuse and neglect constituted acquiescence in

the known unlawful behavior of their subordinates and deliberate

indifference to the rights and safety of the inmates in their care

and custody, including Mr. Smith. The Supervising Defendants’

conduct was a substantial factor in the continuation of such abuse

and neglect and a proximate cause of the constitutional violations

alleged in this Complaint and of Mr. Smith’s resultant injuries

and death, hereinbefore alleged.

       163. The Individual Defendants acted under the color of state

law and in their individual and official capacities and within the

scope of their respective employments as State/NJDOC, NJDHHS, and

XYZ CHS officers, agents, employees, and/or contracted personnel.

Said    acts   by   Defendants   were    beyond   the   scope    of   their

jurisdiction, without authority of law, and in abuse of their

powers. Said Defendants acted willfully, knowingly, and with the

specific intent to deprive Mr. Smith of his constitutional rights

secured by 42 U.S.C. § 1983 and by the Fourth, Eighth, and

Fourteenth Amendments to the United States Constitution.

       164. Defendants State of New Jersey, NJDOC, NJDHHS, and XYZ

CHS, permitted, tolerated, and were deliberately indifferent to a

pattern and practice of abuse and neglect at ADTC, as described in

the above paragraphs, by ADTC officers and/or XYZ CHS employees,


                                    53
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 54 of 71 PageID: 54



agents,    and    contracted      personnel      at   the      time      of   Mr.    Smith’s

beatings and homicide. This widespread tolerance of abuse and

neglect constituted corporate policy, practice, and custom, and

was a proximate cause of Mr. Smith’s death and the damages alleged

herein.

     165. Defendant XYZ CHS, through its officers and employees,

acting    under       the   pretense     and     color        of     law,     deliberately

implemented       a    pattern    and    practice        of        delaying      treatment,

inadequately staffing facilities, hiring unqualified personnel,

and failing to adequately train personnel in order to cut costs

and maximize profits.

     166. Defendant         XYZ    CHS    implemented              its   policies       with

deliberate indifference as to their known, obvious, and proven

consequences for patients: serious injury and death resulting from

delayed, denied, and improper treatment. Defendant State, through

NJDOC     and    NJDHHS,     permitted,        tolerated,          and    were      likewise

deliberately indifferent to the consequences of XYZ CHS’s profit-

maximizing policies, of which they knew or should have known at

the time of Mr. Smith’s death.

     167. Defendant XYZ CHS’s and the State’s indifference to the

implications for ADTC residents of XYZ CHS’s policies, practices,

and customs were proximate causes of Mr. Smith’s injuries and

death, and his resultant damages, hereinbefore alleged.


                                          54
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 55 of 71 PageID: 55



     168. By pursuing, permitting, tolerating, and sanctioning

persistent    and   widespread     policies,   practices,    and   customs

pursuant to which Mr. Smith was abused, neglected, and killed, the

State, through the NJDOC, ADTC, NJDHHS, and XYZ CHS deprived Mr.

Smith of rights, remedies, privileges, and immunities guaranteed

to every citizen of the United States, secured by 42 U.S.C. § 1983

and the Fourth, Eighth, and Fourteenth Amendments to the United

States Constitution.

     169. By reason of the foregoing, and by confining Mr. Smith

to a TCC/Constant Watch solitary confinement cell, denying him

access to adequate medical and mental health care, failing to

provide medical and mental health treatment, and/or exhibiting

deliberate indifference to Mr. Smith’s rights by not acting on

information    which   indicated    that   unconstitutional     acts   were

occurring, the Assaulting Officers, supervising Defendants, and

medical Defendants deprived Mr. Smith of rights, privileges, and

immunities guaranteed to every citizen of the United States, in

violation of 42 U.S.C. § 1983, including, but not limited to,

rights guaranteed by the Fourth, Eighth, and Fourteenth Amendments

of the United States Constitution.

     170. The Assaulting Officers, supervising Defendants, and

medical Defendants acted at all relevant times hereto willfully,

wantonly, maliciously, and/or with such reckless disregard of


                                     55
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 56 of 71 PageID: 56



consequences as to reveal a conscious indifference to the clear

risk of death or serious injury to Mr. Smith that shocks the

conscience. As a direct and proximate result of these violations

of Mr. Smith’s constitutional rights, he suffered the damages

hereinbefore alleged.

     171. As    a   direct       and   proximate      result      of   Defendants’

misconduct   and    abuse   of    authority       detailed   above,     Mr.   Smith

sustained severe, catastrophic, and deadly injuries, experienced

excruciating conscious pain and suffering over a six-day period,

and ultimately died.

                                   COUNT VII

     (42 U.S.C. § 1983 – 8th Amendment Deliberate Indifference
            to Serious Medical Needs – All Defendants)


     Plaintiffs adopt and re-alleges the allegations set forth

above as though fully set forth herein.

     172. The Eighth Amendment to the Constitution of the United

States prohibits cruel and unusual punishment. The failure to

treat, and unreasonable delay(s) in treating, inmates with serious

medical   conditions    results        in    a   worsening   of    their   medical

problems, and otherwise inflicts unnecessary pain and suffering.

     173. The Assaulting Officers, Supervising Defendants, and

John Does 1-20, under color of state law, failed to provide medical

assistance and/or interfered in the efforts of others to provide

                                        56
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 57 of 71 PageID: 57



medical assistance to Mr. Smith, while he was in their custody,

with deliberate indifference to Mr. Smith’s medical needs and in

violation of his rights under the Eighth Amendment to the United

States Constitution.

     174. Specifically, after beating Mr. Smith and leaving him in

a catatonic state, the Assaulting Officers and the Supervising

Defendants    employed    the   use     of    the    TCC/Placement    Solitary

Confinement cell with constructive and actual knowledge of Mr.

Smith’s severe injuries and diminished neurological function, and

used that condition to further their goal of covering up the true

nature of the beatings and Mr. Smith’s declining medical condition,

thereby depriving Mr. Smith of the necessary medical treatment he

required for his objectively serious medical needs.

     175. Defendants,      including         all    individually   named   and

identified defendants as well as John/Jane Doe, and XYZ, ABC

Defendants, with actual and constructive knowledge of the harms

visited upon Mr. Smith, failed to intervene, or provide any medical

attention to him. Had Defendants intervened, Mr. Smith would not

have died.

     176. All    Defendants     acted      with     deliberate   indifference,

knowingly disregarding, and ultimately taking advantage of the

serious physical condition of Mr. Smith and failing after the

horrific beatings to provide or offer any medical treatment or

                                      57
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 58 of 71 PageID: 58



assistance to him.

        177. Defendants Jane Doe 1-20, acting under color of law,

were deliberately indifferent to Mr. Smith’s objectively serious

medical condition following the beatings in that they only gave a

cursory, superficial and fleeting visual check of Mr. Smith when

he was brought into the infirmary before approving him as fit for

transfer to TCC/Constant Watch solitary confinement; failed and/or

refused to examine Mr. Smith in his TCC/Constant Watch solitary

confinement cell upon request; was reckless in the instance; and

otherwise failed to act in the instance despite being actually

aware of a substantial risk that serious harm will come of Mr.

Smith due to their failure to act.

        178. By virtue of their licensing and training, Defendants

Jane Does 1-20 were consciously aware of the serious nature of Mr.

Smith’s injuries and did ignore, refuse, deny and/or delay Mr.

Smith’s medical care and treatment; was complicit in and/or direct

participant in the cover-up of the subject beating; did knowingly

draft and file false medical and injury reports and/or gave false

sworn    statements   in    an   effort    to   cover-up   evidence    of   the

Assaulting Officers’ excessive use of force and other misconduct;

did fail to report what they saw and heard to local, state and/or

federal authorities; destroyed physical evidence; prevented Mr.

Smith    from   receiving   timely   and    necessary      medical   care   and


                                      58
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 59 of 71 PageID: 59



treatment; prevented others from truthfully documenting and/or

photographing Mr. Smith’s injuries; and was otherwise deliberately

indifferent as set forth above.

        179. The   aforesaid    misconduct      was    part    of    a   widespread

practice at the State, NJDOC, ADTC, and XYZ CHS, although not

expressly authorized, constituted a custom or usage of which

Defendants’ superiors were aware.

        180. The conduct of Defendants in the instance was so grossly

incompetent, inadequate, and excessive it shocks the conscience,

and was so intolerable to fundamental fairness, and was maliciously

and sadistically used to cause further harm to Mr. Smith.

     181. The individual Defendants were part of an entrenched

culture of violence and deliberate indifference to medical needs

by   officers      and    healthcare       workers    towards       residents   and

prisoners, of which their immediate supervisors as well as NJDOC,

ADTC, NJDHHS, and XYZ CHS administrators were aware, including but

not limited to Defendants, Commissioner Hicks, John Doe Warden,

NJDOC    Deputy    of    Security,   and    John/Jane    Doe    Health     Services

Director.

     182. Upon      information      and    belief,     Defendants       have   been

involved in similar incidents prior to August 23rd through August

26th, 2019, for which no corrective action has been taken against




                                       59
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 60 of 71 PageID: 60



them, including but not limited to the incident involving Mr. Smith

described above.

     183. The United States Supreme Court has repeatedly held that

prison   officials    have     a    constitutional            obligation    to   provide

adequate medical care. An inmate must rely on prison authorities

to treat his medical needs; if they fail to do so; those needs

will not be met. In the worst cases, such a failure may produce

the physical torture and the lingering death Mr. Smith endured.

     184. As set forth above, Defendants, acting under color of

law, were deliberately indifferent to Mr. Smith’s objectively

serious medical condition following the beatings in that she failed

to examine and treat Mr. Smith upon his presentation to the

infirmary and in TCC/Constant Watch solitary confinement despite

the fact that (a) Mr. Smith showed clear signs of a neurological

injury and/or cognitive deficit; (b) it would be readily apparent

to a layperson that Mr. Smith had difficulty breathing and was

exhibiting    other     symptoms         of        a   neurological   injury     and/or

cognitive    deficit;    (c)       Mr.   Smith         was   unresponsive   to   verbal

stimuli; (d) Mr. Smith had defecated and vomited on himself; (e)

Mr. Smith had numerous bruises, scratches and abrasions all over

his body; and (f) Mr. Smith was unable to physically stand, walk,

or make voluntary movements.




                                              60
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 61 of 71 PageID: 61



     185. Defendants failed to provide Mr. Smith with any much

less adequate medical care.             Mr. Smith suffered and died because

he was not provided adequate medical care. Defendants’ failure to

provide   Mr.   Smith    with     basic    sustenance,     including    adequate

medical care, is incompatible with the concept of human dignity

and has no place in a civilized society.

     186. As a result of the foregoing, said defendant deprived

Mr. Smith of his rights secured by the Constitution of the United

States of America and has damaged him thereby.

     187. As     a   direct       and    proximate    result   of    Defendants’

misconduct   and     abuse   of    authority    detailed    above,     Mr.   Smith

sustained severe, catastrophic, and deadly injuries, experienced

excruciating conscious pain and suffering over a six-day period,

and ultimately died.

                               COUND VIII
                (42 U.S.C. § 1983 Supervisor Liability)
     Plaintiffs adopt and re-alleges the allegations set forth

above as though fully set forth herein.

     188. Under the color of State law, the Supervising Defendants

acted with deliberate indifference to the conditions posing a

substantial risk of serious harm to Mr. Smith in failing to

supervise the Assaulting Officers, and in conspiring with them,

planning,    observing,      gaining      knowledge   of   and/or    failing   to

intervene or prevent the horrific acts visited upon Mr. Smith.
                                          61
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 62 of 71 PageID: 62



     189. Defendants Sgt. Rodriquez, Sgt. Orange, Sgt. Riley, Lt.

Costeiro,   and   Lt.   Estrada,     were     the   supervising     officers    of

Defendants Powell, Mandara, Acebo, Persad, Shamberger, Valentin,

Gilbert,    Foster,     and    Perez,     were,     at   all   relevant   times,

supervisory personnel at ADTC, for the State, NJDOC and NJDHHS,

with oversight responsibility for the Assaulting Officers, John

Does 1-20, and Jane Does 1-20. The Supervising Defendants were

responsible    for    the     training,      instruction,      supervision,    and

discipline of the Assaulting Officers who violated Mr. Smith’s

constitutional rights in the manner described above.

     190. These Supervising Defendants knew, or in the exercise of

due diligence should have known, that the inappropriate, unlawful,

and tortious conduct of the Assaulting Officers against Mr. Smith’s

was likely to occur.

     191. These Supervising Defendants knew or should have known

of the pattern or practice of similar wrongdoings by these and

other officers occurring at ADTC and in like facilities by guards

and officials against residents.

     192. The violent beating death of Mr. Smith and the inhumane

treatment he received after the beatings, and the failure to

provide him with medical care for his serious medical needs are

not isolated events. They are part of a pattern of incidents of

similar illegal use of excessive force, inhumane and illegal


                                        62
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 63 of 71 PageID: 63



treatment of residents and inmates by NJDOC correction officers

and medical and mental health providers, and it is neither the

first nor the last such incident that resulted in death. In fact,

these failures and abhorrent practices have been and are now the

object    of   both    substantial       media    attention        and    government

investigation.

      193. These      horrific    incidents      were      the   direct    result    of

systemic deficiencies in the training, supervision and discipline

of New Jersey Department of Correctional Officers and personnel,

including the individual named Defendants, that began long before

the vicious and deadly assaults on Mr. Smith and continue to this

day. These violations, committed by one or more agents, servants,

employees, or officers of Defendants, affected an unlawful seizure

and unlawful use of force upon Mr. Smith that resulted in his

premature death.

      194. Despite prior knowledge of pattern and practice and/or

of the specific measures taken in this case against Mr. Smith,

these    Supervising     Defendants      failed       to    take   preventive       and

remedial measures to guard against the constitutional violations

committed by all individually named Defendants herein. Had they

taken appropriate action, Mr. Smith would not have been tortured

and   beaten   to   death.   The    failure      to   act    by    the    Supervising

Defendants     considering       their   level    of       knowledge      constitutes


                                         63
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 64 of 71 PageID: 64



reckless, willful, and wanton, intentional misconduct entitling

Mr. Smith punitive damages.

     195. The failure of these Supervising Defendants to train,

supervise and discipline all individually named Defendants herein

amounted to gross negligence, deliberate indifference, reckless

and/or    intentional     misconduct        which     directly    caused      the

deprivations suffered by plaintiff.

     196. This     misconduct    by        the     Assaulting    Officers     and

individually    named   Defendants    was        undertaken   pursuant   to   the

custom, policy, and practice of the State, the NJDOC, ADTC and

NJDHHS in that:


     a.    As a matter of custom, policy and practice, the
           State, the NJDOC, ADTC, and NJDHHS directly
           encourages and supports the type of misconduct at
           issue here by failing to adequately train,
           supervise and control its Correctional Officers,
           such that its failure to do so manifests deliberate
           indifference;

     b.    As a matter of custom, policy and practice, the
           State, the NJDOC, ADTC, and NJDHHS facilitates the
           very type of misconduct at issue here by failing to
           adequately punish and discipline prior instances of
           similar misconduct.

     c.    State, the NJDOC, ADTC, and NJDHHS’ policy makers
           are aware of and condone the types of misconduct at
           issue here, evidenced by their disciplinary
           inaction and failure to report and address
           misconduct   by   NJDOC    Correctional   Officers,
           including the Assaulting Officers, and medical
           personnel; and,

     d.    The State, the NJDOC, ADTC, and NJDHHS, failed to

                                      64
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 65 of 71 PageID: 65



             act to remedy the patterns of abuse described in
             the preceding paragraphs, despite actual knowledge
             of the same, thereby causing the types of injuries
             and death in this case.

     197. As     a   direct        and    proximate   result      of     Defendants’

misconduct    and    abuse    of    authority     detailed      above,    Mr.   Smith

sustained severe, catastrophic, and deadly injuries, experienced

excruciating conscious pain and suffering over a six-day period,

and ultimately died.

                                 COUNT IX
                         (Common Law Negligence)
     Plaintiffs adopt and re-alleges the allegations set forth

above as though fully set forth herein.

     198. Defendants Powell, Mandara, Acebo, Persad, Shamberger,

Valentin, Gilbert, Foster, and Perez, John Does 1-20, and Jane

Does 1-20, acting in their individual and official capacities as

employees of the State, NJDOC, ADTC, and NJDHHS, and within the

scope of their employment, negligently injured Mr. Smith and caused

his death.

     199. Defendants         State,      NJDOC,   ADTC,   and    NJDHHS    ADTC,   as

employer of the Assaulting Officers, are responsible for their

wrongdoing under the doctrine of respondeat superior and the New

Jersey Tort Claims Act, N.J.S.A. § 59-2-2, et seq.

     200. As     a   direct        and    proximate   result      of     Defendants’

misconduct    and    abuse    of    authority     detailed      above,    Mr.   Smith

                                           65
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 66 of 71 PageID: 66



sustained severe, catastrophic, and deadly injuries, experienced

excruciating conscious pain and suffering over a six-day period,

and ultimately died.

                              COUNT X
       (Negligent Hiring, Training, Supervision, & Retention


     Plaintiffs adopt and re-alleges the allegations set forth

above as though fully set forth herein.

     201. Defendants Hicks, the Supervising Defendants, John Doe

Supervisors 1-20, and Jane Doe Supervisors 1-20, as supervisory

personnel at ADTC, owed a duty of care to Mr. Smith to prevent the

conduct alleged, which foreseeably caused his torture and beating

death.


     202. Upon    information    and     belief,   Defendants   Hicks,   the

Supervising Defendants, John Doe Supervisors 1-20, and Jane Doe

Supervisors 1-20, as supervisory personnel at ADTC, acting in their

individual and official capacities as employees of the State,

NJDOC, and NJDHHS, and within the scope of their employment,

through their negligence, recklessness and deliberate indifference

in screening, hiring, training, disciplining, supervising, and

retaining the Assaulting Officers, John Does 1-20, and Jane Does

1-20, proximately caused Mr. Smith’s torture and beating death.

     203. Defendants State, NJDOC, and NJDHHS, as employer of all

individually named Defendants herein, are responsible for their
                                    66
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 67 of 71 PageID: 67



wrongdoing under the doctrine of respondent superior, and the New

Jersey Tort Claims Act, N.J.S.A. § 59-2-2, et seq.

      204. As    a    direct      and   proximate          result   of   Defendants’

misconduct   and     abuse   of    authority     detailed       above,    Mr.   Smith

sustained severe, catastrophic, and deadly injuries, experienced

excruciating conscious pain and suffering over a six-day period,

and ultimately died.


                              COUNT XI
          (Violation of the New Jersey Civil Rights Act -
                         N.J.S.A. 10:6-1 & 2)


      Plaintiffs adopt and re-alleges the allegations set forth

above as though fully set forth herein.

      205. Defendants,         under     color        of     statute,    ordinance,

reputation, custom and usage have deprived and caused Mr. Smith to

be   subjected   to    the     deprivations      of    rights,      privileges   and

immunities secured by the New Jersey Constitution and law of the

State of New Jersey, including his right to liberty, his right to

be secure as a person against unreasonable searches and seizures,

his right to be free from unlawful detention, his right to privacy,

and his right to freedom of association secured to his by the New

Jersey State Constitution.

      206. Defendants, acting under color of law, intentionally

deprived Mr. Smith of civil rights by, inter alia, using unlawful


                                         67
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 68 of 71 PageID: 68



and excessive force against him, denying him medical care for his

serious medical needs, unlawful detention, failing to intervene to

prevent the unlawful use of excessive force against him, conspiring

and agreeing to violate his civil rights, and violating his right

to privacy.

        207. Defendants’ acts were done in knowing violation of Mr.

Smith’s legal and constitutional rights and caused Mr. Smith

excruciating       physical   injuries,      conscious     pain   and    suffering,

mental pain and suffering and emotional distress, and death.

     208. Defendants’         deprivation     of   Mr.    Smith’s     civil   rights

violates the New Jersey Constitution and give rise to Mr. Smith’s

claims for redress under N.J.S.A. 10:6-1 et seq.

     209. Based on the aforesaid conduct, Defendants, acting under

color    of   law,   deprived,    and   interfered       with   the   exercise    or

enjoyment by Mr. Smith of the rights guaranteed to him by the New

Jersey Constitution including, but not limited to:

              a)     The right to enjoy and defend life and liberty;

              b)     The right    to    pursue      and    obtain       safety   and
                     happiness;

              c)     The right to due process of law;

              d)     The right to equal protection of the laws;

              e)     The right to any other natural and unalienable
                     right retained by the people;

              f)     The right to privacy; and

                                        68
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 69 of 71 PageID: 69



            g)     The right to be free of cruel and unjust
                   punishment.

     210.    As a direct and proximate result of Defendants’ conduct

and abuse of authority detailed above, Mr. Smith sustained severe,

catastrophic,      and    deadly   injuries,        experienced   excruciating

conscious pain and suffering over a six-day period, and ultimately

died.


                                 COUNT XII
                 (Negligent and Intentional Infliction of
                            Emotional Distress)

     Plaintiffs adopt and re-alleges the allegations set forth

above as though fully set forth herein.

     211. When      the    individual    Defendants      brutally     assaulted,

tortured, injured, unlawful detained, denied Mr. Smith medical

care for his serious medical needs, which ultimately killed him,

Defendants    acted      intentionally       or   recklessly   with   deliberate

disregard of a high degree of probability that emotional distress

will follow.

        212. Defendants’ conduct was extreme and so outrageous in

character and degree as to go beyond all possible bounds of

decency. Defendants’ conduct was so atrocious, it is utterly

intolerable in a civilized community.

        213. As a direct and proximate result of Defendants’ conduct

and abuse of authority detailed above, Mr. Smith sustained severe,


                                        69
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 70 of 71 PageID: 70



catastrophic,    and   deadly    injuries,    experienced    excruciating

conscious pain and suffering over a six-day period, and ultimately

died.


                               COUNT XIII
                            Punitive Damages


     Plaintiffs adopt and re-alleges the allegations set forth

above as though fully set forth herein.

     214. The acts of the Individually named Defendants as set

forth herein, were willful, wanton, malicious and oppressive, to

entitle the Plaintiff to an award of punitive damages against

Defendants Officers.

     WHEREFORE, Plaintiffs respectfully prays that this Court:

     a.    Assume jurisdiction over this action;

     b.    Award Plaintiffs      actual   damages,   expenses   and   other
           economic losses;

     c.    Award compensation damages for injury, mental anguish,
           and emotional distress, in an amount to be determined by
           the enlightened conscience of an impartial jury;

     d.    Award   punitive   (exemplary)  damages  against   the
           individual Defendants, to the extent permitted by law,
           and award fees and expenses;

     e.    Declare that Defendants violated Mr.           Smith’s     rights
           under the United States Constitution;

     f.    Award attorney’s fees, pursuant to 42 U.S.C. §1988 and
           any other applicable provision(s) of state and federal
           law, and costs; and,



                                    70
Case 2:21-cv-01291-WJM-MF Document 1 Filed 01/28/21 Page 71 of 71 PageID: 71



     g.    Award such other and further relief as the Court deems
           just and proper.


                     DESIGNATION OF TRIAL COUNSEL

     PLEASE TAKE NOTICE that TRACEY C. HINSON is hereby designated

as trial counsel in the above-captioned litigation for the firm of

Hinson Snipes, LLP.

                               JURY DEMAND

     PLEASE TAKE NOTICE that the Plaintiffs demand a trial by jury

as to all issues so triable.

              NOTICE OF UTILIZATION OF TIME-UNIT BASIS

     PLEASE TAKE NOTICE Plaintiffs intend to utilize the time-unit

basis for calculating unliquidated damages in Plaintiffs’ closing

statement to the jury and the Court.




                                   HINSON SNIPES, LLP


                                   /s/ Tracey Hinson
                             By:   Tracey C. Hinson, Esquire
                                   Attorney for Plaintiffs

Date: 1/27/21




                                    71
